Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 31, 2015

The Court of Appeals hereby passes the following order:

A16I0088. KENNETH TAYLOR v. JACQUELINE TAYLOR.

      Kenneth Taylor filed an application for interlocutory appeal in this Court
seeking interlocutory review of, inter alia, the trial court’s order denying his motion
to set aside a final divorce decree. However, the Georgia Supreme Court has
jurisdiction over all divorce and alimony cases, including those cases ancillary to the
divorce proceedings. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (6); Morris v.
Surges, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga.
250 (703 SE2d 597) (2010). Because the underlying subject matter of this appeal is
divorce, it is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/31/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.